Citation Nr: 1034722	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Evidence associated with the Veteran's claims file during the 
pendency of this appeal reasonably raised the issue of 
entitlement to a total disability evaluation based on individual 
unemployability.  As such, this claim is properly before the 
Board and will be addressed herein.  See Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) was 
manifested by the following symptoms throughout the pendency of 
this appeal:  occupational and social impairment with 
deficiencies in most areas due to symptoms such as mood swings; 
dysphoric and restricted affect; crying spells; sleep 
dysfunction; irritability; anger and/or rage; nightmares; 
hypervigilance; hyper-alertness; excessive startle response; 
feelings of worthlessness and/or guilt; intrusive thoughts; 
obsessive-compulsive behavior; overly ordered; anxiety; mild 
short-term memory difficulties; depression/anhedonia; 
nervousness; excessive worry; paranoia; poor impulse control; 
angry verbal outbursts; illusional thinking; compromised use of 
logic and rational thought; concentration difficulties; disliking 
crowds; generally pessimistic; and subjective reports of 
occasional anxiety attacks.

2.  Service-connection is currently in effect for PTSD, rated as 
70 percent disabling.

3.  The Veteran's service-connected PTSD is shown to effectively 
render the Veteran unable to obtain or retain substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  An initial evaluation of 70 percent, but not more, for PTSD 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of a total disability rating 
based on individual unemployability (TDIU) have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.7, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased evaluation for 
PTSD arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's available service treatment 
records and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After his claim was 
certified to the Board, the Veteran submitted relevant evidence 
with a contemporaneous waiver of RO review.  As such, the 
evidence will be addressed herein.  See 38 C.F.R. §§ 19.37, 
20.1304 (2009).  Moreover, the Veteran was afforded VA 
examinations that were adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the 
examiner took into account the Veteran's statements and treatment 
records, which allowed for a fully-informed evaluation of the 
claimed disability.  Id.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from July 1954 to 
June 1956.  In December 2004, the Veteran submitted a claim of 
entitlement to service connection for PTSD.  In April 2007, 
service connection was granted for PTSD and a 30 percent rating 
was assigned thereto, effective December 16, 2004.  See 38 C.F.R. 
§ 3.400 (2009).  The Veteran perfected an appeal, seeking a 
higher initial evaluation.  In January 2008, the rating assigned 
to the Veteran's service-connected PTSD was increased to 50 
percent; the effective date was maintained.  Thereafter, the 
Veteran's claim of entitlement to an initial evaluation in excess 
of 50 percent for PTSD was certified to the Board for appellate 
review.  As discussed in the Introduction, evidence associated 
with the Veteran's claims file raised the issue of entitlement to 
TDIU and, thus, the claim will be address herein.  See Rice, 22 
Vet. App. at 453 (holding that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation).

A.  PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of an initial 
disability rating following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated at 50 percent 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation, neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  A GAF score of 51-60 indicates 
moderate symptoms or moderate difficulty in social, occupational 
or school functioning.  Id.  A GAF score of 41-50 is assigned 
where there are, "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Id.  A score of 31-40 is 
indicated when there is, "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood."  Id.

In August 2004, the Veteran was referred by his primary care 
physician to a VA Mental Hygiene Clinic to assess his symptoms of 
PTSD.  During the mental health screening, the Veteran became 
tearful.  The Veteran reported nightmares, flashbacks; anger 
control problems; being easily upset; depression; irritable mood; 
"poor" sleep;  and being easily worried.  He stated that he had 
an "okay" appetite and denied concentration problems; feelings 
of hopelessness or helplessness; suicidal or homicidal ideations; 
manic symptoms; panic attacks; hallucinations; and social phobias 
or being in crowds.  A mental status examination demonstrated 
that the Veteran was dressed casually, but neatly; good personal 
hygiene; walked with a steady gait; no psychomotor agitation or 
retardation; good eye contact; cooperative; speech of normal 
rate, tone, quality, and quantity, with spontaneity; linear and 
goal-oriented thought; no delusions or hallucinations; no 
suicidal or homicidal ideations; alert and oriented in all 3 
phases; fair judgment and insight; a mood that was reported as 
"some days sad, some days angry"; and a dysphoric and 
restricted affect.  The diagnosis was PTSD, and a GAF score of 50 
was assigned.  He was prescribed an antidepressant.

In September 2004, the Veteran reported taking his medication as 
directed, which "helped him a little bit with his mood in 
general."  He reported fewer crying spells, but that his sleep 
dysfunction, appetite, mood swings, irritability, and anger had 
not changed.  The Veteran reported sleeping about 4 or 5 hours 
each night, with ongoing nightmares of inservice events.  He 
rated his average mood as a 6 on a 10-point scale.  He also 
reported that he continued to work 1 or 2 weeks per month on a 
part-time basis.  A mental status examination resulted in 
findings that mirrored those exhibited in August 2004, except 
that the Veteran demonstrated a euthymic and less restricted 
affect.  The diagnosis was PTSD, chronic, with a GAF of 50.

In November 2004, a psychological treatment plan was created for 
the Veteran.  The Veteran reported that he worked as a travelling 
sales representative for 30 years and that he continued to have 
good relationships with his family, including his spouse of 48 
years.  During the underlying examination, the Veteran relayed 
his inservice stressors to the examiner.  The Veteran also 
reported recalling the inservice stressors "all the time"; 
experiencing dreams associated with the inservice trauma on a 
"nightly" basis; experiencing distress triggered by cues such 
as loud, booming sounds; experiencing physiological reactions to 
cues; avoidance behavior; feeling detached; sleeping 
difficulties; irritability and/or anger; hypervigilance; 
excessive startle response; having a depressed mood; and feeling 
worthless and/or guilty.  He denied current suicidal and 
homicidal ideations, but endorsed flare-ups of his anger with 
associated urges to "hit" someone.  He reported previous 
"periodic passive" suicidal ideations, but with no intent or 
plan.  He reported having 30 guns, only one of which he kept 
loading and in his bedroom.  The Veteran stated that he received 
"good" support from friends and family, and that he engaged in 
hobbies such as deep-sea fishing, golf, and home care, but no 
longer hunted.  He also stated that he was active in his church.  
Behavioral and clinical impressions were as follows:  on time for 
appointment; cooperative; good grooming and hygiene; alert; 
oriented to person, place, date, and purpose; withdrawn; mood 
self-described as "kind of a bad day"; no eye contact; 
depressed and withdrawn affect; clear speech; thoughts were goal-
directed and logical; no hallucinations or delusions; and 
judgment and insight that were within normal limits.  The 
diagnosis was PTSD, moderate, chronic, with a GAF score of 40.

In December 2004, an addendum to the November 2004 treatment plan 
indicated that the Veteran's GAF score was 40 and that he was 
"unable to work due to intrusive thoughts."  The Veteran also 
reported passive suicidal ideations.  His PTSD symptoms were 
categorized as "serious," including anxiety.

Contemporaneous to his December 2004 service connection claim, 
the Veteran submitted a statement wherein he asserted that he was 
"tremendously impacted" by his inservice stressor.  As a result 
of "what he had seen," the Veteran asserted that he experienced 
fear; "terrible" nightmares; sleep dysfunction, including 
waking himself up while attempting to scream; anger; impatience; 
worry; violent urges; and perfectionism.

In January 2005, the Veteran reported that his medication helped 
with his mood in general and "improved" his crying spells.  His 
appetite, anger management problems, irritability, and sleep 
dysfunction remained unchanged.  The Veteran reported ongoing 
nightmares and flashbacks.  A mental status examination 
demonstrated findings that mirrored those of September 2004.  The 
diagnosis was PTSD, chronic, and his GAF score was 50.

From August 2005 to August 2008, the evidence of record 
demonstrated ongoing treatment for PTSD.  During this period of 
time, the Veteran reported and mental status examinations showed 
that his PTSD symptoms remained largely unchanged.  He received 
GAF scores of 50, 52, 55, and 58.

In a January 2007 letter, J.D., LCSW, stated that the Veteran had 
been participated in bi-monthly, outpatient, non-combat PTSD 
group therapy since May 2005.  These session demonstrated that 
the Veteran's PTSD was manifested by nightmares; helplessness; 
rage; anxiety; loss of interest in work and activities; hyper-
alertness; easily startled; a history of suicidal thoughts and 
feelings; low self-esteem; and flashbacks.  The Veteran reacted 
to stress with "survival tactics," which was deemed an 
"inappropriate coping response."  He reported having no friends 
and only "tolerated" the company of his family members.  The 
diagnosis was "severe" PTSD.

In April 2007, the Veteran underwent a VA psychiatric examination 
to assess the severity of his PTSD.  After the Veteran recited 
his relevant social, medical, and military histories, a mental 
status examination demonstrated the following symptoms:  sleep 
dysfunction; mood appearing dysphoric and anxious; generally 
restricted affect; no impairment of thought processing or 
communication; no delusion or hallucinations; mildly impaired eye 
contact; appropriate behavior; no suicidal ideations; periods of, 
but no current homicidal thoughts; adequate personal hygiene and 
performance of activities of daily living; oriented; mild short-
term memory difficulties; obsessive thinking; very organized, 
overly ordered; speech within normal limits; no "true, full-
blown" panic attacks; depression; occasional crying spells, 
anhedonia, and irritability; frequently anxious; often nervous 
and worried; poor impulse control; and occasional verbal or angry 
outbursts.  The diagnosis was PTSD, no GAF score was assigned.

In November 2007, the Veteran underwent a private mental health 
evaluation that revealed the following:  honest; straightforward; 
oriented in all four spheres; alert; ego integrated; no major 
cognitive processing difficulties; no gross delays in responses 
to questions; no report or demonstration of delusions or 
hallucinations; illusional thinking; basic and age-linked use of 
logic and rational thought, but compromised; intact general 
memory without gross organicity, but had residual difficulty with 
short-term memory when under acute stress; nominal compromise in 
dealing with basic abstractions; intact social judgment for 
social situations; self-described mood as being generally 
downbeat and sad; depressive affect; no current or historical 
suicidal or homicidal ideations; future directed with defuse 
goals; grossly anxious, without overt displacement behaviors; 
sleep difficulties; hypervigilance; hyper-alertness; 
concentration difficulties; recurrent thoughts and images of 
inservice events; acute, over-responsive anger; intrusive 
thoughts; and an exaggerated startle response.  The diagnosis was 
PTSD with a GAF score of 45.

In August 2008, the Veteran reported ongoing sleep dysfunction, 
including nightmares, yelling, and talking.  He also asserted 
that he could no longer watch the news or discuss the government 
without getting "very upset."  He reported feeling scared of 
the unknown "all of the time."  

That same month, the Veteran's spouse submitted a letter wherein 
she described the Veteran's PTSD symptoms.  She stated that the 
Veteran's sleep was sporadic, never getting more than 3 to 4 
hours per night.  When he was asleep, his body was in "constant 
motion."  After not sleeping well, he was irritable and "most 
anything [could] set him off."  She reported that he seemed 
angry much of the time and was upset by watching the news and 
discussing politics.  She also stated that he was very 
controlling, verbally abusive, disliked crowds, and was generally 
pessimistic.

In March 2009, the Veteran submitted a statement wherein he 
asserted that he felt the need to sit at a table in a restaurant 
so that he could see the exit.  He reported ongoing obsessive-
compulsive behavior, sleep dysfunction, anger management issues, 
intrusive thoughts, nightmares, and occasional anxiety attacks.

In July 2009, an updated clinical mental health evaluation 
demonstrated that, despite the Veteran's best efforts and 
compliance with prescribed treatment, his PTSD symptoms 
"worsened with time."  Specifically, the Veteran's overall 
depression worsened and continued to struggle with somatic 
issues, as well as sleep dysfunction.

In October 2009, the Veteran underwent a VA psychiatric 
examination.  The Veteran reported working after his active duty 
service as an advertising manager for 15 years before working as 
a sawmill and construction equipment sales representative, which 
he did for 30 years.  He asserted that he retired in 2006 
primarily due to his mental condition.  After retiring, the 
Veteran starting buying automobiles at government auctions and 
worked approximately 20 hours per week to refurbish them with the 
intent of reselling them for a profit.  He reported that he 
continued to be married to his spouse of 52 years.  He stated 
that they get along "adequately," but that there have been some 
"problems."  The Veteran reported a "rather difficult" 
relationship with his daughter, but that he got along with this 
son.  He reported disliking crowds due to irritability and 
anxiety, but attended church regularly until about 2 months 
before this examination.  He reported getting along with family 
members and siblings, and continued to maintain some friendships.  
He reported playing golf and spending time at an auto parts 
store, but that he occasionally had to leave his group of friends 
due to feeling as though he was close to crying.  He further 
reported regularly attending military police reunions; 
vacationing at the beach with high school classmates; and 
traveling to Italy with his college-aged granddaughter.  While 
the Veteran stated that he kept busy with activities, he would 
occasionally felt like staying home and not doing anything.  
During these periods, he feels overwhelmed, withdrawn, and 
retreated from others.  A mental status examination demonstrated 
the following symptoms:  significantly dysphoric and anxious 
mood; mildly restricted affect; on the verge of tears on 
occasion; appeared tense; no impairment of thought process or 
communication; no delusions of hallucinations; eye contact was 
mildly impaired, but behavior was otherwise appropriate; no 
suicidal ideations; reports of ongoing problems with occasional 
aggressive or homicidal thoughts toward people who irritate him; 
adequate personal hygiene; capable of performing activities of 
daily living; oriented; subjective reports of memory problems; 
mild obsessive-compulsive thinking and behavior; no panic 
attacks; significant anxiety and nervousness; worsening 
depression, with crying spells; irritability; fluctuating levels 
of interest and motivation; mild impulse control; periodic verbal 
and/or angry outbursts; intrusive memories; and poor sleep, 
categorized as initial and middle insomnia.  The diagnosis was 
PTSD with a GAF score of 50.

In November 2009, the Veteran submitted a statement wherein he 
refuted some of the findings in the October 2009 VA examination.  
Specifically, the Veteran stated that his purchasing of auctioned 
vehicles got out of control; that the military police reunions he 
attending only occurred once each year; that the beach vacations 
were with a married couple from high school, one of which was a 
veteran with PTSD and they used the vacations to talk about their 
inservice experiences; that, while he attended church regularly, 
he had personal confrontations with other members of the church; 
that he only played golf 3 times in 2 years; that he had personal 
confrontations with family members concerning family matters; 
that he thought about suicide occasionally; and that he had 
unprovoked irritability.

In December 2009, the Veteran's treating psychiatrist, M.G., DO, 
submitted a letter wherein the doctor stated that the Veteran's 
PTSD symptoms have worsened over the past year.  According to 
this letter, while the Veteran received GAF scores of 50 form 
other medical professionals, Dr. M.G. assigned scores in "low to 
mid 40's" since August 2009.  Dr. M.G. stated that the Veteran 
experienced "moderate" impairment of functioning in several 
areas.  Socially he was "quite limited."  At home he was often 
short-tempered, paranoid, irritable, and obsessive, all of which 
impacted his marriage.  These symptoms also impacted his 
friendship and relationships with members of his church.  
Moreover, Dr. M.G stated that the Veteran was only recently able 
to admit to suicidal ideations, though without intent or plan.  
In sum, Dr. M.G. stated that the Veteran's PTSD is manifested by 
paranoia; hyper-arousal; frequent nightmares; and flashbacks, 
which have worsened in the past year.

In a July 2010 letter, Dr. M.G. rendered a diagnosis of PTSD and 
provided a GAF score of 45.  Dr. M.G. stated that the Veteran 
experienced "severe" impairment of functioning in several 
areas.  Socially, he was "quite limited."  At home and with 
friends, the Veteran continued to display a short temper, 
paranoia, and irritability, which severely impact on these 
relationships.  In addition to paranoia, Dr. M.G. found that the 
Veteran experienced fear of going into crowd places; flashbacks; 
and nightmares.

In July 2009, the Veteran testified at a Board hearing, 
reiterating his contentions as to the severity of his PTSD 
symptoms and the impact those symptoms have on his familial and 
social relationships and his ability to work.

Since the initial grant of service connection, the Veteran's GAF 
scores have ranged from 58 to 40, indicating moderate symptoms to 
symptoms demonstrating major impairment in several areas.  
Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Throughout the pendency of this appeal, the Veteran's PTSD was 
marked by occupational and social impairment with deficiencies in 
most areas due to symptoms such as mood swings; dysphoric and 
restricted affect; crying spells; sleep dysfunction; 
irritability; anger and/or rage; nightmares; hypervigilance; 
hyper-alertness; excessive startle response; feelings of 
worthlessness and/or guilt; intrusive thoughts; obsessive-
compulsive behavior; overly ordered; anxiety; mild short-term 
memory difficulties; depression/anhedonia; nervousness; excessive 
worry; paranoia; poor impulse control; angry verbal outbursts; 
illusional thinking; compromised use of logic and rational 
thought; concentration difficulties; disliking crowds; generally 
pessimistic; and subjective reports of occasional anxiety 
attacks.

The objective evidence of record did not demonstrate total 
occupational and social impairment, due to such symptoms as: 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Moreover, the Veteran reported working for 
45 years before retiring; being married to his spouse for more 
than 50 years; and having and maintaining some social and 
familial relationships.  Based on the evidence of record, the 
Board finds the symptoms associated with the Veteran's service-
connected PTSD more closely approximate the criteria for a 70 
percent evaluation throughout the pendency of this appeal and, 
thus, finds that the criteria for a 100 percent evaluation have 
not been met.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411 
(2009); Fenderson, 12 Vet. App. at 126.  As such, the Board finds 
that a 70 percent rating for the Veteran's PTSD is warranted 
throughout the pendency of this appeal.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 70 percent 
rating inadequate.  The Veteran's service-connected PTSD is 
evaluated as a psychiatric disability, the criteria of which is 
found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Veteran's service-connected PTSD is marked by the following 
symptomatology:  occupational and social impairment with 
deficiencies in most areas due to symptoms such as mood swings; 
dysphoric and restricted affect; crying spells; sleep 
dysfunction; irritability; anger and/or rage; nightmares; 
hypervigilance; hyper-alertness; excessive startle response; 
feelings of worthlessness and/or guilt; intrusive thoughts; 
obsessive-compulsive behavior; overly ordered; anxiety; mild 
short-term memory difficulties; depression/anhedonia; 
nervousness; excessive worry; paranoia; poor impulse control; 
angry verbal outbursts; illusional thinking; compromised use of 
logic and rational thought; concentration difficulties; disliking 
crowds; generally pessimistic; and subjective reports of 
occasional anxiety attacks.  Although the Veteran was able work 
for 45 years before retiring, has been married to his spouse for 
more than 50 years, and has and maintains some social and 
familial relationships, the symptoms associated with his PTSD 
have been deemed "severe."  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's experiences are congruent with 
the disability picture represented by a 70 percent disability 
rating.  A rating in excess of 70 percent is provided for certain 
manifestations of PTSD, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a 70 percent rating reasonably describe the 
Veteran's disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9411; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case so as to render the schedular evaluation 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, the 
Board finds that the Veteran is not entitled to a referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against an evaluation in excess of 70 percent at 
any point during the pendency of this appeal, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

B.  TDIU

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the veteran's level of education, special training and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  
In reaching such a determination, the central inquiry is whether 
the veteran "service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2008).

In determining whether a veteran is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

Based on the Board decision above, service-connection is now in 
effect for PTSD, rated as 70 percent disabling.  This is the only 
disorder for which service connection has been granted and, thus, 
the Veteran's combined disability rating is 70 percent.  38 
C.F.R. §§ 4.25, 4.26 (2009).  As such, the Veteran meets the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that he is unable to pursue 
a substantially gainful occupation due to his service-connected 
disability.  The issue is, therefore, whether the Veteran's 
service-connected PTSD prevents him from engaging in 
substantially gainful employment.

In December 2004, the Veteran's GAF score was 40, and he reported 
that he was "unable to work due to intrusive thoughts."

During the April 2007 and October 2009 VA examinations, the 
Veteran asserted that he retired in 2006 because of his mental 
condition.  Specifically, the Veteran asserted that he retired at 
age 71 due to crying spells, intense feelings of anger, intrusive 
thoughts of/urges to harming people, including customers.  
Although the Veteran stated that he was working part-time buying 
and refurbishing automobiles, the October 2009 examiner 
characterized this "occupation" as a solitary activity.

In December 2009, Dr. M.G. found that the Veteran experienced 
"moderate" impairment of functioning in several areas and that 
his PTSD symptoms severely impacted his relationships.

In July 2010, Dr. M.G. found that the Veteran's symptoms worsened 
and that he experienced "severe" impairment of functioning 
several areas.  Further, Dr. M.G. found that the Veteran was 
socially "quite limited," and that his paranoia and 
irritability severely impacted the Veteran's relationships.  Dr. 
M.G. continued,

At this time [the Veteran] [h]as [a] substantial 
inability to work, in my judgment, and I think 
he would have substantial difficulty with the 
interpersonal skills needed to maintain a job at 
this time.

Considering the Veteran's relevant social and employment 
histories, his statements and testimony regarding his PTSD, as 
well as the medical evidence regarding the severe functional 
impairment, and with application of the benefit of the doubt 
doctrine, the Board finds that the manifestations of the 
Veteran's service-connected PTSD effectively render him unable to 
secure and follow a substantially gainful occupation.  38 C.F.R. 
§4.16(b); Gilbert, 1 Vet. App. at 53-56.  Therefore, the Board 
finds that TDIU is warranted.  


ORDER

An evaluation of 70 percent is granted for PTSD, subject to the 
laws and regulations governing the payment of monetary benefits.

TDIU is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


